Case 2:18-cv-16509-MCA-AME Document 82-4 Filed 05/07/21 Page 1 of 4 PageID: 657



 James J. Panzini, Esq. (Bar ID: 022101990)
 Pooja Bhutani (Bar ID: 169592016)
 JACKSON LEWIS P.C.
 766 Shrewsbury Avenue
 East Tower, Suite 101
 Tinton Falls, New Jersey 07724
 T: 732-532-6148
 F: 732-842-0301
 Attorneys for Defendants

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  RESHMA ABELL,                                 :
                                                :   Civil Action No.:
                        Plaintiff,              :   2:18-cv-16509 (MCA) (AME)
                                                :
                        v.                      :
                                                :   DECLARATION OF RICHARD KAHR IN
  PACIRA PHARMACEUTICALS, INC.,                 :   SUPPORT OF DEFENDANTS’ MOTION FOR
  DAVE STACK, individually and in his           :   SUMMARY JUDGMENT
  capacity as Chief Executive Officer of        :
  PACIRA PHARMACEUTICALS, INC.,                 :
  and RICH KAHR, PETER MURPHY,                  :
  DENNIS       McLOUGHLIN,        PAUL          :
  CIAVOLELLA, GLENN REISER, JOYCE               :
  DAVIS AND MATT LEHMANN, in their              :
  capacities as employees of PACIRA             :
  PHARMACEUTICALS, INC.,                        :
                                                :
                        Defendants.             :


               Richard Kahr, of full age, declares as follows:

               1.     I am the Vice President of Human Resources at Pacira Pharmaceuticals, Inc.

 (“Pacira”). I am submitting this declaration in support of Defendants’ motion for summary

 judgment.

               2.     Pacira is a specialty pharmaceutical company that makes a non-opioid

 analgesic for post-surgical pain management known as Exparel, and other related non-opioid pain

 management products.
Case 2:18-cv-16509-MCA-AME Document 82-4 Filed 05/07/21 Page 2 of 4 PageID: 658



                3.      Based on the review of personnel information on file for Defendant Murphy

 which are maintained in the ordinary course of business by Pacira, Murphy held the following

 roles and dates of employment:

                        a.      Murphy worked for Pacira from January 20, 2014 to January 24,
                                2020. During Plaintiff’s employment, Murphy held the title of
                                Northeast Regional Manager from January 20, 2014 to January 24,
                                2017, and Area Sales Manager, East from January 25, 2017 to July
                                17, 2017.

                4.      Based on the review of personnel information on file for Defendant Reiser

 which are maintained in the ordinary course of business by Pacira, Reiser held the following roles

 and dates of employment:

                        a.      During Plaintiff’s employment, Reiser worked for Pacira in the roles
                                of National Accounts Director from August 19, 2013 to August 28,
                                2015, Regional Business Director, Northeast, from December 5,
                                2016 to May 4, 2017, and Area Sales Director, East from May 5,
                                2017 to present.

                5.      Based on the review of personnel information on file for Dennis

 McLoughlin which are maintained in the ordinary course of business by Pacira, at the time of

 Plaintiff’s termination in March 2018, McLoughlin held the title of Executive Director of

 Alliances. In this role, he was a fourth level manager of Plaintiff.

                6.      Based on the review of personnel information on file for Brandon

 Christenson and Justin Sherrod which are maintained in the ordinary course of business by Pacira,

 at all times during their respective employment with Pacira, Christenson and Sherrod worked in

 Pacira’s Midwest and Southeast regions, respectively.

                7.      Pacira’s National Sales Meeting typically occurs at a hotel or conference

 center, and there are several events planned throughout the two-to-three days. An itinerary is

 circulated which includes a schedule of meetings, lunch, and dinner events. Some of the meetings

 are mandatory, and others are optional. Additionally, managers often use the opportunity of having

                                                  2
Case 2:18-cv-16509-MCA-AME Document 82-4 Filed 05/07/21 Page 3 of 4 PageID: 659



 all sales team members together to host in-person, team-building events for their specific regions

 or teams.

                 8.     Prior to the investigation I conducted in February 2018 concerning the

 TopGolf incident between Robert Rock and Plaintiff, I do not recall ever meeting with or speaking

 with Plaintiff. Even as of the date of this filing, I have not ever met Plaintiff. Thus, other than my

 limited interactions with Plaintiff during the investigation in February 2018 and my conversation

 with her concerning her termination in March 2018, I did not personally know or interact with

 Plaintiff.

                 9.     Based on the review of personnel information on file for Robert Rock which

 is maintained in the ordinary course of business by Pacira, he did not have a disciplinary history

 prior to his termination.

                 10.    At the time of Plaintiff’s termination in March 2018, I did not have any

 knowledge of Plaintiff making any complaints about Medical Affairs personnel attending any

 company-sponsored trip or alleged violations of the Sunshine Act.

                 11.    During the phone conference with Plaintiff in March 2018, after I informed

 Plaintiff that she had been terminated, she advised me that there were other “inappropriate” things

 going on within Pacira that I should know about. She asked if she could detail these other issues

 to me. I encouraged her to do so but did not receive any subsequent communication from her on

 this subject or otherwise.

                 12.    A true and correct copy of my investigation notes concerning the 2018

 TopGolf incident, incidents arising thereto, and the termination meetings with Robert Rock and

 Plaintiff bearing bates-stamped numbers Pacira 000071 to Pacira 000086 are attached hereto as

 Exhibit A.1


 1
     Several of these documents were identified in deposition testimony and marked as deposition
                                                  3
DocuSign Envelope ID: 2A15443F-A598-4C8B-A383-EB7F26AB5A69
          Case 2:18-cv-16509-MCA-AME Document 82-4 Filed 05/07/21 Page 4 of 4 PageID: 660



                              13.     True and correct copies of the email invitations for the Women’s Leadership

            Event scheduled for February 13, 2018, which were located in Plaintiff’s e-mailbox and are

            maintained by Pacira in the ordinary course of business bearing bates-stamped numbers Pacira

            001226, 001230-001231 are attached hereto as Exhibit B.

                              14.     True and correct copies of the event contract with TopGolf for February 13,

            2018 which accompanied expense reports submitted by Pacira employees in the ordinary course

            of business and are maintained by Pacira in the ordinary course of business bearing bates-stamped

            numbers Pacira 001643 to Pacira 001648 are attached hereto as Exhibit C.

                              15.     A true and correct copy of my email exchange with Seth Whaley dated

            February 22, 2018 to February 23, 2018, bearing bates-stamped numbers Pacira 002290, is

            attached hereto as Exhibit D.

                              I declare that the foregoing statements made by me are true. I am aware that if any

            of the foregoing statements made by me are willfully false, I am subject to punishment.



                                                             ______________________________________
                                                             RICHARD KAHR
                                                             VP of Human Resources
                                                             Pacira Pharmaceuticals, Inc.

            Date: May 7, 2021
            4839-6321-8920, v. 1




            exhibits. However, for purposes of convenience for the Court, the notes are being attached
            herewith in chronological order.
                                                       4
